                                                                                                                    E-FILED
                                                                           Thursday, 20 December, 2018 02:44:31 PM
                                                                                        Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS
                                       PEORIA DIVISION


JAMES VALENTINO FRAZIER,                             )
                                                     )
                          Petitioner,                )
                                                     )
                 v.                                  )        Case No. 16-cv-1485
                                                     )
STEVE KALLIS,                                        )
                                                     )
                          Respondent.                )


                                         ORDER AND OPINION

        Now before the Court is Petitioner James Valentino Frazier’s (hereinafter “Petitioner” or

“Frazier”) Petition for Writ of habeas corpus under 28 U.S.C. § 2241 (Doc. 1). 1 Also before the

Court are Petitioner’s numerous Motions to Supplement/Amend his Petition. (Docs. 10, 27, 28,

and 29). For the reasons set forth below, the Petition (Doc. 1) is DENIED. Petitioner’s Motions

to Supplement/Amend his Petition (Docs. 10, 27, 28, and 29) are DENIED as futile.

                                         I.       BACKGROUND 2

        On August 6, 2007, Frazier was convicted after a jury trial of distributing and possessing

with intent to distribute five grams or more of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1), in the United States District Court for the Western District of Wisconsin. The

statute carries a mandatory minimum sentence of 10 years and a maximum of life. Because

Frazier was over the age of 18 when he committed this offense, and it is a “controlled substance




1
  Citations to documents filed in this case are styled as “Doc. __.”
2
  As dictated by the analogous federal habeas corpus rules for proceedings under 28 U.S.C. § 2254 and § 2255, the
facts recounted here are taken from Respondent’s Response to the Petition, (Doc. 11), unless otherwise noted. See
28 U.S.C. § 2248.


                                                         1
offense” within the meaning of United States Sentencing Guideline (U.S.S.G.) § 4B1.1(a), he

was subject to the career offender sentencing enhancement if he had “at least two prior felony

convictions of either a crime of violence or a controlled substances offense.” See U.S.S.G.

§ 4B1.1(a). After his conviction, the probation officer prepared a presentence report, which

concluded that Frazier qualified as a career offender under U.S.S.G. § 4B1.1 due to three prior

controlled substance offenses: (1) manufacture/delivery of 1-15 grams of cocaine in Cook

County, Illinois, Case No. 99CR0612101; (2) possession with intent to distribute

tetrahydrocannabinols (THC, the active ingredient in marijuana) in Rock County, Wisconsin,

Case No. 02 CF 1518; and (3) manufacture/delivery of less than 200 grams of THC in Rock

County, Wisconsin, Case No. 04 CF 073.

       Due to the career offender enhancement, Frazier’s advisory guidelines range was 360

months to life. Without the career offender enhancement, his advisory guideline range would

have been 168 to 210 months. The district court adopted the presentence report and sentenced

Frazier to concurrent terms of 360 months for each conviction. Frazier appealed, and the

Seventh Circuit affirmed the judgment. United States v. Coleman, 349 F. App’x 109, 110 (7th

Cir. 2009). The trial court denied his first motion under 28 U.S.C. § 2255 on February 10, 2011.

He did not challenge his career offender enhancement in either of these proceedings.

       On December 19, 2016, Petitioner filed this Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241. He is challenging his career offender enhancement, relying in part on the

Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243 (2016), and the Fifth

Circuit’s decision in United States v. Hinkle, 832 F.3d 569 (2016). The Government has filed its

response and Petitioner filed a reply. This Order follows.




                                                2
                                   II.     LEGAL STANDARD

        Generally, federal prisoners who seek to collaterally attack their conviction or sentence

must proceed by way of motion under 28 U.S.C. § 2255, the so-called “federal prisoner’s

substitute for habeas corpus.” Camacho v. English, 16-3509, 2017 WL 4330368, at *1 (7th Cir.

Aug. 22, 2017) (quoting Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012)). The exception to

this rule is found in § 2255 itself: a federal prisoner may petition under § 2241 if the remedy

under § 2255 “is inadequate or ineffective to test the legality of his detention.” 28 U.S.C.

§ 2255(e). Under the “escape hatch” of § 2255(e), “[a] federal prisoner should be permitted to

seek habeas corpus only if he had no reasonable opportunity to obtain earlier judicial correction

of a fundamental defect in his conviction or sentence because the law changed after his first 2255

motion.” In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998). Thus, the Seventh Circuit has

held that “alternative relief under § 2241 is available only in limited circumstances: specifically,

only upon showing “(1) that he relies on ‘not a constitutional case, but a statutory-interpretation

case, so [that he] could not have invoked it by means of a second or successive section 2255

motion,’ (2) that the new rule applies retroactively to cases on collateral review and could not

have been invoked in his earlier proceeding, and (3) that the error is ‘grave enough ... to be

deemed a miscarriage of justice corrigible therefore in a habeas corpus proceeding,’ such as one

resulting in ‘a conviction for a crime of which he was innocent.’” Montana v. Cross, 829 F.3d

775, 783 (7th Cir. 2016), cert. denied sub nom. Montana v. Werlich, 137 S. Ct. 1813, 197 L. Ed.

2d 758 (2017) (citing Brown, 696 F.3d at 640).

        The “second condition has two components: retroactivity and prior unavailability of the

challenge.” Montana, 829 F.3d at 784. And this “second prong” of the “second condition” “is

satisfied if ‘[i]t would have been futile’ to raise a claim in the petitioner's original ‘section 2255



                                                   3
motion, as the law was squarely against him.’” Id. (citing Webster v. Daniels, 784 F.3d 1123,

1136 (7th Cir. 2015) (en banc)). But see, Light v. Caraway, 761 F.3d 809, 813 (7th Cir. 2014)

(noting that the court has described the standard in two different ways, either that the petitioner

must show he is relying on a retroactive decision that could not have been invoked in his first

§ 2255 motion, or that petitioner must show his claim was foreclosed by binding precedent when

he filed his first § 2255 motion; avoiding clarification of the standard because the petitioner in

the case met the more demanding standard).

                                      III.    DISCUSSSION

       Petitioner argues that the district court errored by sentencing him as a career offender

under the advisory sentencing guidelines. However, claimed calculation errors in the advisory

sentencing guidelines are not cognizable on post-conviction relief under Hawkins v. United

States, 706 F.3d 820 (7th Cir. 2013) (Hawkins I), and Hawkins v. United States, 706 F.3d 820

(7th Cir. 2013) (Hawkins II), because they do not represent a miscarriage of justice. Further, the

Court finds that the district court did not make any error when it designated Frazier a career

offender under the guidelines.

   A. An Erroneous Interpretation of an Advisory Guideline is Not Reversible in Post-
      Conviction Relief.

       Given the interest in finality, in Hawkins I the Seventh Circuit held that an erroneous

interpretation of the advisory guidelines is not reversible in post-conviction proceedings so long

as the sentence imposed was not greater than the statutory maximum. Hawkins I, 706 F.3d at

823-25; see also United States v. Coleman, 763 F.3d 706, 708-10 (7th Cir. 2014) (“[I]n the

context of postconviction proceedings, a sentence well below the ceiling imposed by Congress

. . . does not constitute a miscarriage of justice.”). In Hawkins I, the petitioner qualified as a

career offender based on two prior felony convictions for walkaway escape. Id. at 821. Three

                                                   4
years after Hawkins was resentenced under the advisory sentencing guidelines, the Supreme

Court held that an “escape” that takes the form of a failure to report did not constitute a violent

felony under the Armed Career Criminal Act, 18 U.S.C. § 924(e). Chambers v. United States,

555 U.S. 122, 127-30, 129 S.Ct. 687 (2009). Given, Chambers, a walkaway escape is also not a

violent felony under the Armed Career Criminal Act or under the similarly worded career

offender guidelines. Hawkins I, 706 F.3d at 822 (citing cases). Hawkins filed a § 2255 motion

challenging his sentence on this basis, but the district court denied the motion and the Seventh

Circuit affirmed. Id. The Seventh Circuit reasoned that, after United States v. Booker, 543 U.S.

220 (2005), the Guidelines are not binding on the district court and “the judge may not even

presume that a sentence within the applicable guidelines range would be proper.” Id. Rather, the

judge must independently determine the appropriate sentence pursuant to 18 U.S.C. § 3553. Id.

at 823. The court found that while the advisory guidelines remain influential, given the interest

in finality, an error in the interpretation of an advisory guideline “is not a proper basis for

voiding punishment lawful when imposed.” Id.

       Hawkins moved for rehearing in light of Peugh v. United States, 133 S. Ct. 2072 (2013),

in which the Supreme Court held the advisory Guidelines were subject to constitutional

challenges under the ex post facto clause “notwithstanding the fact that sentencing courts possess

discretion to deviate from the recommended sentencing range.” Peugh, 133 S. Ct. at 2082. The

Seventh Circuit denied rehearing finding that Peugh did not alter their analysis since Peugh

involved constitutional error (a violation of the ex post facto clause), Peugh was a case on direct

appeal which has a lower legal standard than post-conviction relief, and Peugh’s retroactivity

was uncertain. Hawkins II, 724 F.3d at 916-18 (“[I]t doesn’t follow that post-conviction relief is

proper just because the judge, though he could lawfully have imposed the sentence that he did



                                                   5
impose, might have imposed a lighter sentence had he calculated the applicable guidelines

sentencing range correctly.”).

         Here, the sentencing court sentenced Frazier under the advisory guidelines to a sentence

well below the statutory maximum of life. The purported error in designating Frazier a career

offender is simply not cognizable on a § 2241 Petition. His Petition is therefore denied.

    B. The District Court Did Not Error in Sentencing Petitioner as a Career Offender.

         The Court also notes the sentencing judge did not make any errors in finding him a career

offender. Frazier claims his two convictions under Wisconsin law—Possession of THC with

intent to manufacture, distribute, or deliver pursuant to Wis. Stat. Ann. § 961.41(1m)(h)(1), Rock

County, Wisconsin, Case No. 02 CF 1518, and Manufacture, distribution or delivery of THC

pursuant to Wisc. Stat. Ann. § 961.41(1)(h)(1), Rock County, Wisconsin, Case No. 04 CF 073—

are broader than the definition of controlled substance offense under USSG § 4B1.2(b).

Petitioner relies on Mathis v. United States, 136 S. Ct. 2243 (2016), and United States v. Hinkle,

832 F.3d 569 (5th Cir. 2016). 3

          In Mathis, the Supreme Court examined the enumerated clause and held that Iowa’s

burglary statute did not qualify as a predicate violent felony under the ACCA because it was

broader than the generic offense of burglary in § 924(e)(2)(B)(ii). 136 S. Ct. at 2251. “To

determine whether a prior conviction is for generic burglary (or other listed crime) courts apply

what is known as the categorical approach: They focus solely on whether the elements of the

crime of conviction sufficiently match the elements of generic burglary, while ignoring the

particular facts of the case.” Id. at 2248. Courts have also been authorized to use “the ‘modified


3
 Petitioner mistakenly refers to Hinkle as a Supreme Court case in his Petition, but this case was decided by the
Fifth Circuit and a grant of certiorari by the Supreme Court was not sought. The Court also notes that both of these
opinions dealt with cases on direct appeal and are, therefore, distinguishable from Petitioner’s case on this basis as
well.

                                                           6
categorical approach’ . . . with statutes having multiple alternative elements” and “look[] to a

limited class of documents (for example, the indictment, jury instructions, or plea agreement and

colloquy) to determine what crime, with what elements, a defendant was convicted of.” Id. at

2249. Mathis concerned statutes that do not “list multiple elements disjunctively, but instead [ ]

enumerate[] various factual means of committing a single element.” Id. at 2249. The Iowa

burglary statute covered a broader range of places (“any building, structure, or land, water, or air

vehicle”) than generic burglary. See Iowa Code § 702.12 (2013). Mathis held that “those listed

locations are not alternative elements, going toward the creation of separate crimes. To the

contrary, they lay out alternative ways of satisfying a single locational element . . . .” 136 S.

Ct. at 2250. Since they are different means, and not different elements, Mathis held that courts

cannot apply the modified categorical approach. Id.

       Relying on Mathis, the Fifth Circuit in Hinkle found that the elements of the Texas crime

of delivery of a controlled substance did not match the definition of controlled substance offense

in U.S.S.G. § 4B1.2(b). Hinkle, 832 F.3d at 576. The Texas law included alternative means of

satisfying the element of “delivery,” which included an “offer to sell.” Id. at 573. A controlled

substance offense for the purposes of designating a defendant a career offender under the

advisory sentencing guidelines is defined as “an offense under federal or state law, punishable by

imprisonment for a term exceeding one year, that prohibits the manufacture, import, export,

distribution, or dispensing of a controlled substance (or a counterfeit substance) or the possession

of a controlled substance (or a counterfeit substance) with intent to manufacture, import, export,

distribute, or dispense.” U.S.S.G. § 4B1.2(b). The Hinkle court found that an “offer to sell” was

not encompassed in the guideline definition, and, therefore, Hinkle’s conviction was improperly




                                                  7
used as a predicate offense. Hinkle, 832 F.3d at 576. See also United States v. Madkins, 866

F.3d 1136, 1145 (10th Cir. 2017) (same conclusion about Kansas law).

       Petitioner does not explain his argument explicitly, but to the extent he was seeking to

draw parallels to the Hinkle case, Seventh Circuit caselaw forecloses such a result. The

Wisconsin statute at issue in Petitioner’s two predicate offenses defines “delivery” as “the actual,

constructive or attempted transfer from one person to another of a controlled substance or

controlled substance analog, whether or not there is any agency relationship.” Wis. Stat. Ann.

§ 961.01(6). The Seventh Circuit in United States v. Redden, 875 F.3d 374, 375 (7th Cir.

2017), cert. denied, 138 S. Ct. 1343, 200 L. Ed. 2d 526 (2018), addressed an Illinois statute that

contained a nearly identical definition of delivery and found it easily distinguishable from

Hinkle. The court found the language “actual, constructive or attempted transfer” comes within

the purview of “§ 4B1.2(b) because ‘transfer’ is just another word for distribute or dispense.” Id.

Therefore, even were Petitioner’s case being analyzed on direct appeal, and not in a post-

conviction proceeding, his argument will still fail because his offenses still qualify as predicate

controlled substance offenses under the guidelines.

       Petitioner also appears to argue that he should have been convicted or charged with a

different crime—“simple possession of marijuana”—in his two Wisconsin predicate offenses.

Pet. at pp. 2 (Doc. 1); Reply at pp. 1-2 (Doc. 15). Even if this were true, Petitioner could not

have collaterally attacked his predicate conviction in his original case, much less in a petition

under § 2241. See United States v. Jimenes, 852 F.3d 631, 633 (7th Cir. Mar. 23, 2017) (citing

Custis v. United States, 511 U.S. 485 (1994)). Further, this is a claim that could have been raised

earlier and, therefore, is not properly brought on a § 2241 Petition. Montana, 829 F.3d at 784.




                                                  8
         He also argues in that his two convictions in Wisconsin should have counted as one

predicate offense. Amended Pet. at pp. 2 (Doc. 10). However, even if this were true, he still has

another unchallenged prior offense from Cook County, Illinois.

         Finally, Petitioner states that the statutes under which he was convicted did not carry a

term of one year imprisonment and that they were for simple possession. Pet. at pp. 4 (Doc. 1).

While this may be true of the statute under which Petitioner believes he should have been

convicted, this is plainly not true of the statutes under which he was convicted. See Wis. Stat.

Ann. § 961.41(1m)(h)(1) (“If a person violates this subsection with respect to

tetrahydrocannabinols, included under s. 961.14(4)(t), or a controlled substance analog of

tetrahydrocannabinols, and the amount possessed, with intent to manufacture, distribute,

or deliver, is: . . . Two hundred grams or less, or 4 or fewer plants containing

tetrahydrocannabinols, the person is guilty of a Class I felony.); Wisc. Stat. Ann.

§ 961.41(1)(h)(1) (“If the person violates this subsection with respect to tetrahydrocannabinols,

included under § 961.14(4)(t), or a controlled substance analog of tetrahydrocannabinols, and the

amount manufactured, distributed or delivered is: . . .Two hundred grams or less, or 4 or fewer

plants containing tetrahydrocannabinols, the person is guilty of a Class I felony.”); Wis. Stat.

Ann. § 939.50(I)(The punishment for a Class I felony is “a fine not to exceed $10,000 or

imprisonment not to exceed 3 years and 6 months, or both.”). Therefore, the Court finds that

none of Petitioner’s arguments have merit, even if Hawkins I and Hawkins II did not bar his

claim.

   C. The Caselaw Cited in Petitioner’s Motions to Amend/Supplement are Inapposite.

         Petitioner has filed a number of supplemental motions since his original Petition and

since briefing was completed in this matter. (See Docs. 10, 27, 28, and 29). However, the cases



                                                  9
he cites in these motions do not impact the Court’s conclusion here. Two of the cases he cited

addressed claims under the Armed Career Criminal Statute, which, unlike the advisory

guidelines Frazier is challenging, impose a mandatory sentencing enhancement for certain

crimes if a defendant has certain prior offenses. See Burton v. Krueger, No. 16-CV-1341, 2017

WL 4518601, at *3 (C.D. Ill. Oct. 10, 2017); Chazen v. Williams, No. 17-CV-447-JDP, 2018

WL 3575884 (W.D. Wis. July 25, 2018). Petitioner also cited to language in Boarden v.

Williams, Case No. 17-cv-875 (JPS) (E.D. Wis. Aug. 23, 2017), in which a petitioner brought a

similar Hinkle-type argument about the Wisconsin controlled substances statute. However, the

district court there was only noting the petitioner’s argument that his cocaine delivery conviction

under Wisconsin state law should not count as a predicate for the career-offender enhancement.

Id. It did not reach the merits of this argument because it found the petition meritless due to the

petitioner’s two other valid qualifying offenses. Id. Finally, Petitioner’s remaining citations in

no way relate to his arguments or his case. See King v. Smith, Case No. 16-cv-732 (JPS) (E.D.

Wis. Feb. 16, 2017) (addressing whether there was sufficient evidence of intent to deliver a

controlled substance under Wisconsin law where the defendant had bought a large quality of

drugs, and finding that the evidence did support an inference of intent to resell); Ramirez v.

United States, Case No. 3:11-cv-719 (JPG) (S.D. Ill. Mar. 17, 2016) (relating to an ineffective

assistance of counsel claim in a § 2255 motion); United States v. Olson, 160 F. App'x 482, 483

(7th Cir. 2005) (addressing whether the defendant’s offense of possession of marijuana under

Wisconsin state law was relevant conduct to his federal offense or if it could be used as a

predicate offense). Accordingly, Petitioner’s Motions to Amend/Supplement (Docs. 10, 27, 28,

and 29) are denied as futile.




                                                 10
                                    IV.    CONCLUSION

       For the reasons set forth above, Frazier’s Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 (Doc. 1) is DENIED. Petitioner’s Motions to Supplement/Amend (Docs. 10, 27,

28, and 29) are DENIED as futile.

This matter is now terminated.

              Signed on this 20th day of December, 2018.

                                            s/ Sara Darrow
                                            Sara Darrow
                                            United States District Judge




                                               11
